              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

QUINCY L. WEST,                             )
                                            )
                    Plaintiff,              )
                                            )
vs.                                         )         No. CIV-18-1132-C
                                            )
JACKSON COUNTY JAIL, et al.,                )
                                            )
                    Defendants.             )

             ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge Gary M. Purcell on April 8, 2019. The Court file reflects

that no party has objected to the Report and Recommendation within the time limits

prescribed. Therefore, the Court adopts the Report and Recommendation in its entirety.

      Accordingly, the Report and Recommendation (Dkt. No. 18) of the Magistrate

Judge is adopted and the complaint is dismissed without prejudice.

      IT IS SO ORDERED this 7th day of May, 2019.
